DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of invention I, corresponding to claims 1-6 and 13, in the reply filed on August 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 2008/0310419 A1, hereinafter “Bansal”).
 	Regarding claims 1 and 13, Bansal teaches a communication apparatus comprising: a plurality of wireless interfaces (fig. 1, ¶ [0017], First computer 1 may be in communication with a first interface 3 and a second interface 4 which may enable computer 1 to exchange information with devices via network 7. ¶ [0018], A network interface may be part of a computer or separate from a computer. For example, a computer may have a built-in network interface in the form of a network interface card (e.g., a built-in wireless NIC or Ethernet NIC) which is a part of the computer. ¶ [0030]); a storage unit configured to store, for a past established connection, connection history information associating a network identifier with an interface identifier of one of the plurality of wireless interfaces (fig. 2); and a communication control unit configured to select, based on the connection history information, one of the plurality of wireless interfaces, and transmit a connection request to another apparatus using the selected wireless interface (¶ [0028], a subset of the available historical connection information may be used for the selection of an interface. when a new connection is desired to be established to a particular IP address, an interface may be selected based on historical data for connections to similar IP addresses. In some embodiments, similar IP addresses may include IP addresses that are exactly the same, which represents a connection to the same network location).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.
8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal.
 	Regarding claim 2, Bansal teaches the apparatus according to claim 1, wherein the communication control unit transmits, based on valid connection history information including a network identifier of another apparatus to which connection is to be established, being stored in the storage unit, the connection request to the other apparatus using the wireless interface corresponding to the network identifier in the connection history information, from among the plurality of wireless interfaces (figs. 1, 2, ¶ [0028], a subset of the available historical connection information may be used for the selection of an interface. when a new connection is desired to be established to a particular IP address, an interface may be selected based on historical data for connections to similar IP addresses. In some embodiments, similar IP addresses may include IP addresses that are exactly the same, which represents a connection to the same network location, ¶ [0023], the historical connection information may be associated with the network address of the device to which the computer connected, and the network address and historical connection information may be stored together).
Bansal does not explicitly teach transmits, based on the valid connection history information including the network identifier of the other apparatus, not being stored in the storage unit, the connection request to the other apparatus using one of the plurality of wireless interfaces.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit the connection request to the other apparatus using any one of the plurality of wireless interfaces in case the connection history information including the network identifier of the other apparatus is not stored in the storage unit in the system of Bansal to utilize conventional techniques in the art
 	Regarding claim 3, Bansal teaches the apparatus according to claim 2.
Bansal does not explicitly teach wherein in a case where the valid connection history information including the network identifier of the other apparatus is not stored in the storage unit, the storage unit stores the connection history information associating the network identifier with the interface identifier of the wireless interface used to transmit the connection request.
However, Bansal teaches the computer may record historical information about  connection parameters when connections are established, and may access this historical information to make a decision about which interface to use for a new connection (¶ [0016], ¶ [0022], ¶ [0023], when the computer establishes a connection through the first interface to a network, the computer may store information about the connection. In some embodiments, the historical connection information may be associated with the network address of the device to which the computer connected, and the network address and historical connection information may be stored together. ¶ [0025], In some embodiments, acts A1 and A2 may be repeated multiple times so that a computer may build a dataset of historical connection information for connections to multiple different devices. For example, connection information may be measured and saved periodically while a connection is established.).
Therefore, it is obvious that the the connection history information, associating the network identifier with the wireless interface used to transmit the connection request, is stored in a case where the valid connection history information including the network identifier of the other apparatus is not stored in the storage unit in the system of Bansal to provide up-to-date connection history information.
9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Pandey et al. (US 2021/0211404 A1, hereinafter “Pandey”).
	Regarding claims 4 and 5, Bansal teaches the apparatus according to claim 1.
Bansal does not explicitly teach wherein the storage unit stores the connection history information further associating a valid period of an assigned network address with respect to the past established connection.
However, it is well known in the art to store a valid period of an assigned network address, as evidenced by ¶ [0025] and ¶ [0035] of Pandey
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further store, in the connection history information, a valid period of an assigned network address with respect to the past established connection, and to determine that the connection history information is valid in a case where the connection history information corresponding to the acquired network identifier is stored in the storage unit, and the valid period of the network address of the connection history information has not expired in the system of Bansal to improve industrial applicability. 


Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein the communication control unit determines whether the network identifier of the other connectable   
apparatus is a network identifier for connection for temporary communication, determines, in a case where the connection history information corresponding to the network identifier of the other apparatus is stored in the storage unit and the network identifier is not the network identifier for connection for temporary communication, whether a new wireless interface which has not been mounted on the communication apparatus corresponding to the connection history information is mounted, and displays, in a case where the new wireless interface is mounted, a screen for inquiring whether to perform connection using the new wireless interface.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477